           Case 1:20-cv-08455-PAE Document 32 Filed 04/13/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
KERRI-ANN JOHNSON,

                                Plaintiff,

         -v-
                                                          CIVIL ACTION NO.: 20 Civ. 8455 (PAE) (SLC)

                                                                            ORDER
NV5, INC., NV5 GLOBAL, INC., LINDA REARDON,
KRISTIN PETRICA, ALEXANDER A. HOCKMAN,
and JOHN and JANE DOE (said names being fictitious,
the persons intended being those who aided and
abetted the unlawful conduct of the named
Defendants),

                                Defendants.


SARAH L. CAVE, United States Magistrate Judge.

         Today, the parties appeared for a Telephone Conference before the undersigned and

reported that they have reached an agreement in principle to settle this Action. Accordingly, the

parties shall submit a Joint Status Report by Tuesday, April 27, 2021 concerning the status of

their settlement discussions.


Dated:         New York, New York
               April 13, 2021

                                                    SO ORDERED



                                                    _________________________
                                                    SARAH L. CAVE
                                                    United States Magistrate Judge
